Exhibit 10.3

Restricted Share Unit Agreement

Granted Under The Amended and Restated 2005 Equity Incentive Plan

 

1. Grant of Award.

Pursuant to the authority delegated by the Board of Directors of VistaPrint
Limited, a Bermuda corporation (the “Company “), to VistaPrint USA,
Incorporated, a Delaware corporation (“VistaPrint USA”) pursuant to Section 3 of
the Amended and Restated 2005 Equity Incentive Plan (the “Plan”), this Agreement
evidences the grant by the Company on «GrantDate» (the “Grant Date”) to «Name»
(the “Participant”) of «Numbershares» restricted share units (the “Units”) with
respect to a total of «Numbershares» common shares of the Company (the
“Shares”), $0.001 par value per share (the “Common Shares”).

Except as otherwise indicated by the context, the term “Participant”, as used in
this award, shall be deemed to include any person who acquires rights under this
award validly under its terms.

 

2. Vesting Schedule.

(a) Subject to the terms and conditions of this award, the Units will vest in
accordance with the following schedule. Vesting amounts pursuant to the
following schedule are cumulative:

 

  •  

25% of the original number of Units on «Vestdate» (the “Vesting Date”),

 

  •  

and an additional 6.25% of the original number of Units at the end of each
successive three-month period following the Vesting Date until the third
anniversary of the Vesting Date.

(b) Continuous Relationship with the Company Required. This vesting schedule
requires that the Participant, at the time any Units vest, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
and as defined in Section 424(e) or (f) of the United States Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder (the
“Code”) (an “Eligible Participant”). If the Participant is employed by a parent
or subsidiary of the Company, any references in this Agreement to employment by
or with the Company or termination of employment by or with the Company shall
instead be deemed to refer to such parent or subsidiary.

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then the vesting of Units shall cease
and the Participant shall have no further rights with respect to any unvested
Units. Notwithstanding the foregoing, if the Participant, prior to this Award
becoming vested in full, violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company a parent or
subsidiary of the Company, the vesting of Units shall cease and this award shall
terminate immediately upon such violation.

 

3. Timing and Form of Distribution.

The distribution date (the “Distribution Date”) for Units that become vested
pursuant to this award will be made in a lump sum on the date that such Units
vest. Distribution of vested Units will be made by the Company in Common Shares
(on a one-to-one basis) on or as soon as practicable after the Distribution Date
with respect to such vested Units. The Participant will only receive
distributions in respect of his/her vested Units and will have no right to
distribution of a Common Share with respect to unvested Units unless and until
such Units vest. Once a Common Share with respect to a vested Unit has



--------------------------------------------------------------------------------

been distributed pursuant to this award, the Participant will have no further
rights with respect to that Unit.

 

4. Dividend Equivalent Rights.

During such time as each Unit remains outstanding and prior to the distribution
of such Unit in accordance with Section 3, the Participant will have the right
to receive, in cash, with respect to such Unit, the amount of any cash dividend
paid by the Company on a Common Share (a “Dividend Equivalent Right”). The
Participant will have a Dividend Equivalent Right with respect to each Unit that
is outstanding on the record date of such dividend. Dividend Equivalent Rights
will be paid to the Participant at the same time or within 30 days after
dividends are paid to shareholders of the Company. Dividend Equivalent Rights
will not be paid to the Participant with respect to any Units that are forfeited
pursuant to Section 2(c), effective as of the date such Units are forfeited. The
Participant will have no Dividend Equivalent Rights as of the record date of any
cash dividend in respect of any Units that have been distributed in Common
Shares.

 

5. Withholding.

The Participant will be required to pay in cash any sums required by federal,
state or local tax law to be withheld (“Withholding Taxes”) with respect to the
payment of Dividend Equivalent Rights. The Participant also will be required to
satisfy Withholding Taxes with respect to the vesting of Units. In order to
satisfy the Withholding Taxes owed with respect to the vesting of Units, the
Participant agrees that:

(a) Unless the Company, in its sole discretion, determines that the procedure
set forth in this Section 5(a) is not advisable, at the Distribution Date, the
Company shall withhold a number of Common Shares with a market value (based on
the closing price of the Common Shares on the last trading day prior to the
Distribution Date) equal to the amount necessary to satisfy the minimum amount
of Withholding Taxes due on such Distribution Date.

(b) If the Company, in its sole discretion, determines that the procedure set
forth in Section 5(a) is not advisable or sufficient, then the Participant, as a
condition to receiving any Common Shares upon the vesting of Units, shall either
(i) pay to the Company, by cash or check, an amount sufficient to satisfy any
Withholding Taxes or otherwise make arrangements satisfactory to the Company in
its sole discretion for the payment of such amounts (including through offset of
any amounts otherwise payable by the Company to the Participant, including
salary or other compensation), or (ii) if the Company in its sole discretion
determines to permit Participants to so elect, execute and deliver to the
Company an irrevocable standing order authorizing E-Trade or any broker approved
by the Company (the “Broker”) to sell, at the market price on the applicable
Distribution Date, the number of Common Shares that the Company has instructed
the Broker is necessary to obtain proceeds sufficient to satisfy the Withholding
Taxes applicable to the Common Shares to be distributed to the Participant on
the Distribution Date (based on the closing price of Common Shares on the last
trading day prior to the Distribution Date) and to remit such proceeds to the
Company. The Participant agrees to execute and deliver such documents as may be
reasonably required in connection with the sale of any Common Shares pursuant to
this Section 5(b).

 

6. Nontransferability of Award.

This award may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order, or to or for the benefit of any immediate family
member, family trust, family partnership or family limited liability company
established solely for the benefit of the holder and/or an immediate family
member of the holder if, with respect to such



--------------------------------------------------------------------------------

proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the issuance and sale of the Common Shares subject to such award
under the United States Securities Act of 1933, as amended.

 

7. No Right to Employment or Other Status.

This award shall not be construed as giving the Participant the right to
continued employment or any other relationship with the Company or any parent or
subsidiary of the Company. The Company and any parent or subsidiary of the
Company expressly reserves the right to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this award, except as expressly provided in this award.

 

8. No Rights as Shareholder.

Except for the Dividend Equivalent Rights described in Section 4, the
Participant shall not have any rights as a shareholder with respect to any
Common Shares distributable under this award until becoming recordholder of such
shares.

 

9. Provisions of the Plan.

This award is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this award.